Citation Nr: 0123010	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder due to radiation exposure.

2.  Entitlement to service connection for memory loss due to 
radiation exposure.

3.  Entitlement to service connection for hair loss due to 
radiation exposure.

4.  Entitlement to service connection for basal cell 
carcinoma due to radiation exposure.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Esquire




ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a respiratory disorder due to radiation exposure, memory loss 
due to radiation exposure, hair loss due to radiation 
exposure, and basal cell carcinoma due to radiation exposure.

These issues were previously denied by the Board in a March 
26, 2000 decision.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

By Order of the Court dated December 28, 2000, the Board's 
March 26, 1999, decision as it pertained to the denial of 
service connection for a respiratory disorder due to 
radiation exposure, memory loss due to radiation exposure, 
and hair loss due to radiation exposure, was vacated and 
remanded to the Board for review and compliance with the 
newly enacted Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

By Order of the Court dated March 23, 2001, the Board's March 
26, 1999, decision as it pertained to the denial of service 
connection for basal cell carcinoma due to radiation 
exposure, was also vacated and remanded to the Board for 
review and compliance with the newly enacted VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The claim for entitlement to service connection for basal 
cell carcinoma due to radiation exposure is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claimed respiratory disorder, memory loss, 
and hair loss are not included in the list of conditions that 
may be presumptively service-connected by an individual who 
participated in a radiation-risk activity.

2.  The veteran's claimed respiratory disorder, memory loss, 
and hair loss are not included in the list of radiogenic 
diseases.

3.  The evidence of record does not demonstrate that the 
veteran currently suffers from a respiratory disorder, memory 
loss, or hair loss.


CONCLUSION OF LAW

Service connection is not warranted for a respiratory 
disorder, memory loss, or hair loss as a result of exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.303, 
3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matt: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  VCAA of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and assist 
and the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,532 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issues of 
service connection for a respiratory disorder due to 
radiation exposure, memory loss due to radiation exposure, 
and hair loss due to radiation exposure have been addressed 
by the RO in the December 1995 rating decision and the March 
1996 statement of the case.  In those documents, the veteran 
has been furnished notice of the applicable laws and 
regulations regarding service connection for a respiratory 
disorder due to radiation exposure, memory loss due to 
radiation exposure, and hair loss due to radiation exposure.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes medical 
records from a medical care provider identified by the 
veteran.  No additional pertinent evidence has been 
identified.  Further, the veteran was afforded VA medical 
examinations in June and July 1994, and the Board finds these 
examinations to be adequate.  Although no medical etiology 
opinions were obtained, for reasons hereinafter more 
specifically explained, the Board finds that such opinions 
are not necessary to render a decision in this case.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Service connection for a disease based on radiation exposure 
may be established in one of three different ways.  First, 
there are 15 types of cancer that are presumptively service-
connected.  38 U.S.C. § 1112(c); 38 C.F.R. 3.309(d).  Second, 
38 C.F.R. § 3.311(b) (2000) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction 
on the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  


Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).


Factual Background

Of record is a letter from the Defense Nuclear Agency, dated 
in August 1995, which indicates that historical records 
confirm that the veteran was present at Operation SANDSTONE, 
an atmospheric nuclear test series conducted in the Pacific 
Proving Ground during 1948.  

A search of the dosimetry data did not disclose any record of 
radiation exposure for the veteran.  However, a scientific 
dose reconstruction indicated that he would have received a 
probable dose of 0.053 rem gamma (upper bound of 0.20 rem 
gamma).  A scientific dose reconstruction indicated that, due 
to the distance of the veteran's unit from ground zero, he 
had virtually no potential for exposure to neutron radiation.


Analysis

After a review of the evidence of record, the Board concludes 
that the veteran's claims of service connection for a 
respiratory disorder, memory loss, and hair loss must be 
denied under all of the potentially applicable legal 
theories.

First, the veteran's claimed respiratory disorder, memory 
loss, and hair loss are not included in the list of 
conditions that may be presumptively service-connected by an 
individual who participated in a radiation-risk activity, as 
set forth at 38 C.F.R. § 3.309(d).

Second, the veteran's claimed respiratory disorder, memory 
loss, and hair loss are not included in the list of 
"radiogenic diseases" under 38 C.F.R. § 3.311(b).  As 
reported earlier, that regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  However, since the 
veteran does not have one of the radiogenic diseases, such 
special processing of these claims is not warranted.

Third, there is no basis for a grant of service connection on 
a direct basis as the evidence does not show that the veteran 
currently suffers from a respiratory disorder, memory loss, 
or hair loss.  The veteran's service medical records are not 
available for review.  Where service medical records are not 
available, the Board's obligations to explain its findings 
and conclusions and to consider the benefit-of-the-doubt rule 
is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

However, the fact remains that there is no showing that the 
veteran suffered from a chronic respiratory disorder, memory 
loss, or hair loss in service.

The Board finds that what is of greatest significance in 
adjudicating these issues is the fact that the veteran's 
post-service medical records are negative for any report or 
clinical finding that he has a respiratory disorder, memory 
loss, or hair loss.  

Instead, the June 1994 VA diseases and injuries of the brain 
examination report shows that he was assessed as having a 
subjective memory loss.  This report also shows that his 
complaints of memory loss were consistent with poor 
concentration, that he was negative for a neurological 
disorder that would account for his complaints of memory 
loss, and that it was highly unlikely that he had a 
degenerative dementia.  

The July 1994 VA respiratory examination report then shows 
that his respiratory system was normal and that an X-ray 
examination of his chest was negative for any acute diseases.  
Thus, evidence of record does not demonstrate that he 
currently suffers from a respiratory disorder, memory loss, 
or hair loss.  Consequently, the veteran's claims of service 
connection for a respiratory disorder, memory loss, and hair 
loss must be denied.

The Board has considered the veteran's contentions regarding 
the etiology of his claimed respiratory disorder, memory 
loss, and hair loss.  However, as a layman, he is not 
qualified to render such opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  Such is not the 
case where, as discussed above, the evidence of record does 
not demonstrate that the veteran currently suffers from a 
respiratory disorder, memory loss, or hair loss.


ORDER

Service connection for a respiratory disorder due to 
radiation exposure is denied.

Service connection for memory loss due to radiation exposure 
is denied.



Service connection for hair loss due to radiation exposure is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a statement is support of claim received in September 
1994, the veteran reported that he had received treatment for 
his skin cancer from JN, MD, JR, MD, and PB, MD  It does not 
appear that an attempt has been made to associate these 
medical records with the claims file.

As reported earlier, on November 9, 2000, the President 
signed into law the VCAA of 2000.  VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This new legislation 
provides for new notice/assistance to the veteran action by 
VA, including obtaining pertinent medical records, when 
necessary to decide the claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters  the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment of 
cancer.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

The RO should specifically attempt to 
obtain all medical records concerning the 
veteran from Drs. JN, JR, and PB.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All evidence which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law where it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L., No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in §§ 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A 
and 5107) are fully complied with and 
satisfied.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for basal cell carcinoma due 
to radiation.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



